Citation Nr: 0732481	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a rash on the waist 
and back due to exposure to herbicides, including Agent 
Orange.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1960 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio that denied service connection for post-traumatic stress 
disorder and denied service connection for a rash located on 
the veteran's back and waist.  Jurisdiction over this appeal 
was subsequently transferred to the RO in Portland, Oregon, 
and then, ultimately, to the RO in Oakland, California.

The veteran was scheduled for a hearing before the VA Travel 
Board in Oakland, California on July 13, 2007; however, the 
veteran did not appear.

The Board notes that the veteran is represented by Oregon 
Department of Veterans' Affairs in this present appeal, but 
the VA Form 21-22 appears to have been lost.  However, there 
appears to be no question that a signed VA Form 21-22 was 
submitted in the past, and that both parties wish for that 
organization to represent the veteran.  This is consistent 
with substantial documentation included in the claims file, 
including a VA Form 646 that was submitted by that 
organization in Octobe 2006.  Thus, this organization has 
been listed on the title page.  The matter of obtaining a 
new, signed VA Form 21-22 is referred to the RO.


FINDINGS OF FACT

1.  The veteran's rash on his waist and back did not have its 
onset during active service, did not manifest within one year 
of separation from active service, and is not otherwise 
etiologically related to the veteran's active service, to 
include exposure to Agent Orange or other herbicides.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSIONS OF LAW

1.  A rash of the waist and back was not incurred as a result 
of service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in, or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of a pre-initial 
adjudication letter dated September 2003.  The letter advised 
the veteran of the types of evidence and/or information 
necessary to substantiate his claims and the relative duties 
upon himself and VA in developing his claims, to include 
submitting copies of any records in his possession that had 
not previously been submitted.  The timing and content of 
this notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R.       § 3.159(b).  An additional VCAA 
notice letter was sent to the veteran from the RO in March 
2006 and provided the veteran with notice as to assignment of 
effective dates and disability ratings.

Although VCAA notice with regard to assignment of disability 
ratings and effective dates did not precede the initial 
adjudication, no prejudice can result to the veteran in this 
case.  As the Board is denying the claims for service 
connection, any question as to this downstream element is 
rendered moot.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has not 
requested that VA assist him in obtaining any other medical 
evidence.  

A VA exam was not requested in the claim for PTSD because a 
verified stressor for PTSD is not of record.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996) (after the fact medical 
nexus evidence cannot provide the sole evidence of occurrence 
of a non-combat stressor).  Therefore, a medical opinion 
favorable to the veteran would not change the outcome of the 
PTSD claim.

A VA exam was not requested for the veteran's rash.  
According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
an examination is required when there is (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifesting in 
accordance with presumptive service connection regulations 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 38 
U.S.C.A. § 5103A(d), to provide a veteran with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' other than may be associated 
with [his] symptoms.")

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Service Connection

I.  Rash on the waist and back

The veteran contends that he currently has a rash on his 
waist and back as a result of his active military service, 
including exposure to Agent Orange during active military 
service.  

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  

The veteran's service medical records are negative for any 
complaint, finding or diagnosis of a rash on the veteran's 
waist and back.  The veteran's separation exam, dated in 
November 1963, indicates that his skin was clinically 
evaluated as normal.  

The post-service medical evidence consists of VA treatment 
reports, dated between 2003 and 2005.  This evidence shows 
that in October 2003, the veteran sought treatment for a 
rash.  The veteran indicated that it had been present since 
leaving Vietnam.  At that time, the veteran was diagnosed 
with possible chronic folliculitis.  In April 2004, the 
veteran again sought medical attention for his rash, however 
the rash was not flaring at that time and the veteran was 
told to contact the medical provider for an assessment as 
soon as the rash reappeared.  In May 2004, the veteran again 
sought treatment for the rash, which was not present at that 
time, and which was diagnosed as an intermittent rash of 
unknown etiology.  During an exam in September 2005, the 
medical records indicate that the veteran had no skin 
concerns at that time. 

Since a "rash", including folliculitis is not listed in 38 
C.F.R. § 3.309(e), the presumption based on exposure to 
herbicides in Vietnam does not apply to the veteran's claim.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has held that, even when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v.Brown, 34F.3d1039, 1043-1044 (Fed. Cir. 1994).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12Vet. App.164, 167 (1999).  

In this case, the veteran is not precluded from establishing 
service connection for his current rash by showing a medical 
nexus between his rash and his active service.  Id.; See also 
Brock v. Brown, 10 Vet. App. 155,162 (1997).  However, in 
examining the record, the Board finds no evidence 
establishing direct service connection for the veteran's 
rash.

The veteran has stated that he has had a rash since service.  
However, according to the post-service medical records, the 
first diagnosis of a rash did not occur until October 2003, 
almost 40 years after the veteran separated from service.  
The veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet App.60, 66-67 (1999).  

The Board acknowledges the veteran's belief that exposure to 
Agent Orange caused his rash.  However, the veteran, as a 
layperson, is not competent to offer medical a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Therefore, 
no competent medical evidence of record directly links his 
rash to his service.

Therefore, based upon the foregoing, the Board finds that the 
veteran's rash did not have its onset during active service, 
did not manifest within one year of separation from active 
service, and is not otherwise etiologically related to the 
veteran's active service, to include exposure to Agent Orange 
or other herbicides.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. §§ 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. Post Traumatic Stress Disorder

The veteran argues that service connection is warranted for 
PTSD.  Establishing service connection for PTSD requires (1) 
a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran was engaged in 
combat with the enemy and 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

In contrast, "[w]here...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Of record are the veteran's service records, none of which 
indicates that the veteran engaged in combat with the enemy.  
The veteran's DD Form 214 indicates that he served in 
Vietnam, and that his principal duty while in Vietnam was 
Power Generator Specialist. The DD Form 214 also indicates 
that the veteran was awarded recognition as a sharpshooter, 
however, no combat citations were awarded. 

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  There is no other evidence 
sufficient to show participation in combat.  Though the Board 
acknowledges that the veteran served in Vietnam, and may have 
been present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that serving in a combat 
zone is not the same as serving in combat).  The Board 
further notes that in Wood, the Court has held that while a 
veteran may very well have served in a combat area (as 
evidenced by his service records), serving in a combat zone 
is not the same as serving in combat.  See Wood, 1 Vet. App. 
at 193.

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In addition to finding that the veteran did not engage in 
combat, the Board finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  
Evidence of record includes the veteran's original claim, 
filed in August 2003, in which he states that his PTSD stems 
from his Vietnam service.  The Veteran did not elaborate on 
the causes or symptoms.  In September 2003, VA sent the 
veteran a questionnaire seeking additional information about 
the veteran's PTSD.  The questionnaire was not completed and 
returned to VA for review.

Also of record are the veteran's VA medical records, which 
reference PTSD and treatment for PTSD symptoms.  Assuming the 
veteran has been diagnosed with PTSD, service connection for 
PTSD cannot be granted because a verified in-service stressor 
has not been identified.  

VA medical records reveal that the veteran had intrusive 
memories of walking into a hospital where wounded Vietnamese 
were not being treated.  However, this is the most detailed 
information available as to the nature of his in-service 
stressors.  Despite VA's request for information regarding 
the cause of the veteran's PTSD, he did not and has not 
provided the date or time period in which this incident or 
any other incident occurred, nor has he provided descriptions 
with sufficient detail to warrant attempts at verification.  
See M21-1MR, Part IV,ii,1,D,14,d, (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event 
occurred.).  Therefore, even if the veteran has been 
diagnosed with PTSD, because an in-service stressor has not 
been identified or verified, the Board cannot grant service 
connection for PTSD.

Based upon the foregoing, the Board finds that the veteran 
did not engage in combat with the enemy and that no in-
service stressors have been identified or verified.  
Therefore, the essential elements of a service connection 
claim for PTSD have not been satisfied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to service connection for a rash on the veteran's 
back and waist is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


